— In a matrimonial action in which the parties were divorced in August 1980, the plaintiff husband appeals from an order of the Supreme Court, Richmond County (Felig, J.), dated June 30, 1986, which denied his motion to, inter alia, vacate a stipulation entered into by the parties.
Ordered that the order is affirmed, with costs.
The parties entered into a stipulation in open court pursuant to which they agreed to have the value of the marital residence fixed by a court-appointed appraiser. Absent a showing that the stipulation was the product of overreaching, fraud or duress, there was no basis for setting aside the stipulation, and the parties are bound by the appraiser’s evaluation of the property (see, Harrington v Harrington, 103 AD2d 356). Brown, J. P., Weinstein, Kooper and Sullivan, JJ., concur.